Title: From James Madison to Horatio Gates, 8 August 1805
From: Madison, James
To: Gates, Horatio


          
            Dear Sir
            Philada. Aug 8. 1805
          
          I have recd yours of the 5th. inst: containing the very kind invitation to Mrs. M. and myself to partake of your hospitality at Rose Hill. It would, as I hope you will not doubt, be particularly gratifying to both of us to avail ourselves of so favorable an opportunity of enjoying once more the society of those we so much esteem & regard. Unfortunately the circumstances in which we find ourselves form an insuperable bar to our inclinations. We were brought hither by the desire of obtaining the celebrated skill ⟨of⟩; Dr. Physic, for a complaint which Mrs. M. has had for some months near one of her knees, and which having baffled the ordinary treatment she was advised by her Physicians ⟨at⟩; Washington to place under his management: She has already felt a benefit from it, & has every prospect of a cure. But the time required is likely to be very inconvenient, and being carved out of that allotted for a trip to my farm so important to me in several respects, we shall be obliged to hasten to the Southward the moment the Docr. will grant her a clearance. She joins me in cordial & respectful acknowledgments for the friendly politeness of Mrs. Gates & yourself, and in tendering the best of wishes, with which I remain Dr. Sir Your friend & servt.
          
            James Madison
          
        